Case 8:17-cv-00772-CJC-JDE Document 46 Filed 12/17/18 Page 1 of 7 Page ID #:670



  1   EMANUEL LAW FIRM
  2   Sacha V. Emanuel (SBN 218705)
      svemanul@gmail.com
  3   Raphael B. Emanuel (SBN 218755)
  4   remanuellaw@gmail.com
      1875 Century Park East, Suite 2150
  5   Los Angeles, California 90067
  6   Telephone: (310) 881-6814
      Facsimile: (310) 881-6801
  7

  8   Attorneys for Plaintiff/Counter-Defendant
  9
      Neofonie GmbH

 10

 11
                          UNITED STATES DISTRICT COURT

 12                      CENTRAL DISTRICT OF CALIFORNIA
 13

 14    NEOFONIE GMBH, a German                    Case No.: 8:17-cv-00772 CJC (JDEx)
       corporation,
 15                                               NOTICE OF MOTION AND
 16                                               MOTION IN LIMINE OF
                         Plaintiff,
                                                  NEOFONIE GMBH TO EXCLUDE
 17                                               LAY WITNESSES FROM GIVING
                   vs.
 18                                               AN EXPERT OPINION

 19    ARTISSIMO DESIGNS LLC, a
                                                  MOTION IN LIMINE NO. 2.
       Delaware limited liability company,
 20                                               Hon. Cormac J. Carney
 21                   Defendant.
                                                  Hearing: January 14, 2019
       _________________________________          Time: __ 3:00 p.m.
 22                                               Place: Courtroom 7C, 350 W. 1st St.
       AND COUNTERCLAIM                           Los Angeles, California 90012
 23

 24

 25

 26

 27

 28

                         PLAINTIFF’S NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 46 Filed 12/17/18 Page 2 of 7 Page ID #:671



  1          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS:
  2   PLEASE TAKE NOTICE that on January 14, 2018 at 3:00 p.m., or as soon
  3   thereafter as this matter may be heard before the Honorable Cormac J. Carney of
  4   the United States District Court for the Central District of California, at 350 W. 1st
  5   St., Los Angeles, California 90012, Plaintiff/Counter-Defendant, Neofonie GmbH,
  6   (“Plaintiff” or “Neofonie”)) will and hereby does move for the exclusion of
  7   evidence based on Federal Rules of Evidence Nos. 401, 402, 403, and 701.
  8          Plaintiff anticipates that that Defendant/Counter-Claimant, Artissimo
  9   Designs, LLC, (“Defendant”), intends to offer into evidence at the trial set to begin
 10   on January 22, 2019 evidence and arguments concerning issues, matters, and/or
 11   areas that require the opinion of an expert, such as:
 12          (1) Whether or not Neofonie adhered to basic usability principles that were
 13
      common best practices in performing its development work on the minimum viable
 14
      product (“MVP”) for the website, artdesigns.com;
 15
             (2) What items, deliverables, features, or sub-features are required for the
 16
      basic functionality or usability of an e-commerce MVP;
 17
             (3) Whether the MVP at issue in this action was usable by or functional to
 18
      Defendant’s customers;
 19
             (4) The propriety of Neofonie’s decision making in developing certain
 20
      deliverables, features, or sub-features from scratch rather than using standard out of
 21
      the box components;
 22
             (5) Neofonie’s use of common best practices in developing the MVP;
 23
             (6) The process concerning the testing, discovery, and fixing of bugs on an e-
 24
      commerce MVP project and whether the process at issue was outside of normal
 25
      industry standards;
 26
             (7) The migration of an MVP from a test environment to a live environment;
 27

 28    F91112F5.doc                             -2-
                            PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 46 Filed 12/17/18 Page 3 of 7 Page ID #:672



  1            (8) The frequency and effect of budget and time overruns on an e-commerce
  2   MVP project; and
  3            (9) Whether or not Neofonie timely or adequately integrated the MVP with
  4   Defendant’s AX software.
  5            This Motion is made on the grounds that evidence of this nature constitutes
  6   improper lay opinion; and is confusing, wasteful, and prejudicial.
  7            This Motion is based on the Notice of Motion, the Memorandum of Points
  8   and Authorities, files in this action, Declaration of Sacha V. Emanuel ("Emanuel
  9   Decl."), the exhibits attached thereto, the supporting documents filed concurrently
 10   herewith, and upon such oral argument and submissions that may be presented at or
 11   before the hearing on this Motion. Plaintiff asks this Court for an Order directing
 12   Defendant’s counsel to caution, warn, and instruct their witness to follow the same
 13
      order.
 14
               Pursuant to Local Rule 7-3, this Motion is made following the conference of
 15
      counsel that took place on December 10, 2018.
 16
                                               Respectfully submitted,
 17
      Dated: December 17, 2018                 EMANUEL LAW FIRM
 18

 19                                            By:/s/____________________________
 20                                                  Sacha V. Emanuel
                                                     Attorneys For Plaintiff
 21

 22

 23

 24

 25

 26

 27

 28    F91112F5.doc                              -3-
                             PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 46 Filed 12/17/18 Page 4 of 7 Page ID #:673



  1       I.      INTRODUCTION
  2            In this action, Plaintiff/Counter-Defendant, Neofonie GmbH, (“Plaintiff” or
  3   “Neofonie”) seeks payment of money owed by Defendant/Counter-Claimant,
  4   Artissimo Designs, LLC (“Defendant”), in connection with work Plaintiff
  5   performed in developing, testing, and attempting to launch a minimum viable
  6   product (“MVP”) for a new e-commerce website, artdesigns.com.
  7            Pursuant to a written agreement, Neofonie and Defendant were required to
  8   “work together” to develop, test and launch the MVP. Neofonie performed its end
  9   of the agreement by delivering to Defendant all the contractually agreed-upon
 10   deliverables, features, and sub-features, developed and tested according to the MVP
 11   definition. Defendant breached the agreement by, among other things, failing to
 12   pay Neofonie, despite repeatedly promising to do so, and failing to obtain a license
 13   for the content management system Magnolia which was a must-have prerequisite
 14   for the MVP to go live.
 15            After filing this action, Neofonie designated an expert witness, Dr. Ali
 16   Khoshgazaran, who prepared a detailed report supporting Neofonie’s position and
 17   refuting many of the arguments and positions taken by Defendant in its
 18   Counterclaim. Defendant failed to designate an expert or rebuttal expert to support
 19   any of its defenses or claims.
 20            In its Counterclaim, however, Defendant has made numerous allegations
 21   which require the opinion of an expert to prove. These allegations include, without
 22   limitation, that:
 23            • Neofonie ignored “basic usability principles that were common best
 24               practices.” (See Counterclaim (“CC”) ¶18 attached to the Declaration of
 25               Sacha V. Emanuel as Exhibit 1)
 26            • That certain items of the MVP “are required for basic functionality of an
 27               e-commerce site” (CC ¶21);
 28    F91112F5.doc                               -4-
                             PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 46 Filed 12/17/18 Page 5 of 7 Page ID #:674



  1          • That the MVP delivered by Neofonie could not be used by Defendant’s
  2               “customers” (CC¶ 23);
  3          • That Neofonie erred in its development work by not “implementing
  4               standard non-custom industry standards” or out of the box software;
  5          • That Neofonie failed to implement “best practices” (¶¶32 and 35); and
  6          • That Neofonie failed to “produce a functional online shop” (¶47).
  7          As these and other areas require the opinion of an expert, and Defendant has
  8   failed to designate one, Defendant should be precluded from offering testimony
  9   from a lay witness in regards to these and other areas. Admitting this improper
 10   testimony through live testimony at trial would allow Defendant to offer an expert
 11   in “lay witness clothing” and thus evade the evidentiary requirements for expert
 12   witnesses.
 13   III.   ARGUMENT
 14          A.       Inadmissible Opinion (FRE 701)
 15          The testimony of a lay witness in the form of opinions or inferences is
 16   limited to those opinions or inferences which are (a) “rationally based on the
 17   witness’s perception,” (b) “helpful to clearly understanding the witness’s testimony
 18   or to determining a fact in issue,” and (c) “not based on scientific, technical, or
 19   other specialized knowledge within the scope of Rule 702.” FED. R. EVID. 701.
 20          Defendant should be precluded from introducing inadmissible opinion
 21   testimony from its employees or other lay witnesses such as that Neofonie did not
 22   use “best practices”, “ignored basic usability principles”, or otherwise did not act
 23   reasonably in developing or testing the MVP. Nor should Defendant be permitted
 24   to introduce lay opinion testimony regarding any issues, areas, or matters that
 25
      require scientific, technical, or other specialized knowledge, such as the integration
 26
      of the MVP with Defendant’s AX software.
 27

 28    F91112F5.doc                             -5-
                            PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 46 Filed 12/17/18 Page 6 of 7 Page ID #:675



  1          Additionally, all witness testimony opining on the ultimate legal question is
  2   prohibited. See, e.g., Torres v. City. of Oakland, 758 F.2d 147, 150 (6th Cir. 1985)
  3   (“The problem with testimony containing a legal conclusion is in conveying the
  4   witness' unexpressed, and perhaps erroneous, legal standards to the jury.”). Hence,
  5   Defendant’s opinion that the MVP was not “usable” or “functional” is not
  6   admissible. See, e.g., Smith v. Pac. Bell Telephone Co., Inc., 649 F. Supp. 2d 1073
  7   (E.D. Cal. 2009) (sustaining objections to admission of lay person’s affidavit
  8   stating that he had notified the defendants of problems with a GPS system and that
  9   they then failed to investigate, finding that there was “nothing in the affidavit to
 10   establish [the declarant] [wa]s knowledgeable about or qualified to opine on the
 11   reliability of GPS equipment.”).
 12          B.       Where Evidence Is More Prejudicial than Probative, or a Waste of
 13
                      Time, The Court May Exclude Such Evidence.
 14
             Rulings on motions in limine are committed to the discretion of the trial
 15
      court. Campbell Indus. v. M/V Gemini, 619 F.2d 24, 27 (9th Cir. 1980) (district
 16
      court has “broad discretion to make . . . evidentiary rulings conducive to a fair and
 17
      orderly trial”). District courts can exercise their discretion to exclude evidence
 18
      where the evidence is not relevant, or where the probative value is outweighed by
 19
      other considerations. Fed. R. Evid. 401-403; Wicker v. Oregon ex rel. Bureau of
 20
      Labor, 543 F.3d 1168, 1177-78 (9th Cir. 2008) (district court did not abuse
 21
      discretion in excluding conclusive, speculative evidence). Even if evidence is
 22
      considered relevant, evidence may be excluded when its probative value is
 23
      substantially outweighed by the danger of unfair prejudice, confusion of the issues,
 24
      or misleading the jury.” Fed. R. Evid. 403; Dream Games of Arizona, Inc. v. PC
 25
      Onsite, 561 F.3d 983, 993 (9th Cir. 2009) (district court did not abuse its discretion
 26
      in granting plaintiff’s motion in limine to exclude evidence based on concerns that
 27
      it might improperly influence the jury on the amount of statutory damages to assess
 28    F91112F5.doc                             -6-
                            PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 46 Filed 12/17/18 Page 7 of 7 Page ID #:676



  1   under 504(c)(1) of the Copyright Act of 1976, because the evidence did not provide
  2   sufficiently probative information.) Evidence has probative value only if it has any
  3   tendency to make the existence of any legally necessary proposition in the case
  4   more or less likely. Fed. R. Evid. 401-402.
  5          For the reasons set forth above, the Court may also exclude evidence
  6   regarding the above-referenced issues, areas, and matters on the grounds that it is
  7   more prejudicial than probative, or a waste of time.
  8   IV.    CONCLUSION
  9          For the foregoing reasons, Neofonie respectfully requests that this Court
 10   issue the order in limine requested. order as follows:
 11

 12    Dated: December 17, 2018

 13                                                 EMANUEL LAW FIRM

 14

 15                                                 By:/s/
                                                      Sacha V. Emanuel
 16                                                   Attorneys for Plaintiff
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28    F91112F5.doc                             -7-
                           PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
